Citation Nr: 0016984	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-03 770A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
decision of the Board of Veterans' Appeals (Board) dated 
March 27, 1969.


REPRESENTATION

Moving Party Represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


FINDINGS OF FACT

1.  In a statement dated in March 1998, the veteran's 
representative cited the failure of a March 27, 1969, Board 
decision to address argument pertinent to entitlement to 
benefits for eye disability under 38 U.S.C.A. § 1151; such 
statement was accepted as a claim of CUE and developed 
accordingly.

2.  The Board received notice, via correspondence dated 
February 10, 2000, that the veteran was not pursuing a claim 
of CUE in the March 27, 1969 Board decision.


CONCLUSION OF LAW

The motion seeking Board review of its March 27, 1969 
decision to determine whether such decision involved CUE has 
been withdrawn; the matter should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Rules of Practice, specifically 38 C.F.R. § 20.1404(f), 
permit a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has been 
withdrawn, the motion should be dismissed, without prejudice 
to refiling, as provided by 38 C.F.R. § 20.1404(f).



ORDER

The motion is dismissed without prejudice to refiling.



		
	Mark D. Hindin
Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final BVA decision 
on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (1999).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


